Exhibit 99.1 Independence Realty Trust Announces First Quarter 2017 Financial Results and Closes Refinancing of Existing Line of Credit PHILADELPHIA, PA — May 2, 2017 — Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT), an internally-managed multi-family apartment REIT, today announced its first quarter 2017 financial results and the refinancing of its existing secured credit facility with a new $300.0 million unsecured credit facility.All per share results are reported on a diluted basis. Results for the Quarter • Earnings per share (“EPS”) was $0.06 for the quarter ended March 31, 2017 as compared to $0.00 for the quarter ended March 31, 2016. • Core Funds from Operations (“CFFO”) per share of $0.18 for the quarter ended March 31, 2017 as compared to $0.21 for the quarter ended March 31, 2016. • Earnings before interest, taxes, depreciation and amortization and before acquisition expenses (“Adjusted EBITDA”), of $19.5 million for the quarter ended March 31, 2017 as compared to $18.9 million for the quarter ended March 31, 2016. Property Acquisitions • As previously announced, on February 27, 2017, IRT acquired a 216 unit apartment community located in Tampa, Florida for a purchase price of $29.8 million using available cash and its line of credit to fund the acquisition. The apartment community was constructed in 1985 and was extensively renovated in 2016. Situated in the Northdale neighborhood of Tampa and more specifically in the Dale Mabry retail corridor, the community benefits from its close proximity to retail, highly rated schools and easy access to Tampa's major highways. The property contains one and two bedroom units with an average unit size of 925 square feet. As of February 22, 2017, the occupancy of the property was 93% and had an average effective rent per occupied unit of $1,192 ($1.29/sf) for the three months ending January 31, 2017. New Line of Credit Refinancing • On May 1, 2017, IRT closed on a new $300.0 million unsecured credit facility refinancing the previous secured credit facility.The new facility is comprised of a $50.0 million term loan and a revolving commitment of up to $250.0 million.The maturity date on the new term loan is May 1, 2022 and the maturity date on borrowings outstanding under the revolving commitment is May 1, 2021, extending the September 17, 2018 maturity of the previous secured credit facility.Borrowings under the revolving commitment can be extended through two, six-month extension options.The new unsecured credit facility also provides for an accordion feature allowing for an additional $200 million of capacity resulting in a maximum borrowing capacity of $500 million, a portion of which may be drawn as an incremental term loan with a maturity date of five years from the date of such draw.The exercise of the accordion is subject to customary terms and conditions.Based on our leverage levels as of closing, IRT’s annual interest cost would be LIBOR plus 145 basis points under the term loan and LIBOR plus 150 basis points for borrowings outstanding under the revolving commitments, an annual savings of approximately 35 to 40 basis points from IRT’s previous secured credit facility.The new facility is unsecured and improves IRT’s flexibility to effectively manage its assets by creating a pool of unencumbered assets. • The new facility was arranged by Citigroup Global Markets Inc., Keybanc Capital Markets and The Huntington National Bank, who acted as Joint Lead Arrangers.Citigroup Global Markets Inc. and Keybanc Capital Markets acted as Joint Bookrunners.Citigroup Global Markets Inc. and The Huntington National Bank acted as Co-Syndication Agents.Keybank National Association acted as Agent.Bank of America, N.A., Capital One, National Association, Citizens Bank, N.A., Comerica Bank and Regions Bank acted as Co-Documentation Agents. “Our first full quarter as an internally managed REIT demonstrated the long-term potential we have to unlock value,” said Scott Schaeffer, IRT’s Chairman and CEO.“The combination of our uniquely positioned portfolio and strong operating capabilities yielded year-over-year same-store NOI growth of 5.2%. Our recently completed Tampa acquisition underscores our ongoing investment strategy to upgrade our portfolio by rotating capital out of lower-growth assets and into higher-quality communities located in submarkets with compelling growth fundamentals. The overwhelming lender participation in our new unsecured credit facility speaks volumes about our strength as an internally-managed multi-family apartment REIT.Looking ahead, we see tremendous accretive opportunities to maximize operating efficiencies within our core portfolio, to recycle capital at attractive economics, and, using our new unsecured credit facility, to prudently manage our balance sheet for long-term flexibility.” Same-Store Property Operating Results First Quarter 2017 Compared to First Quarter 2016(1) Rental income 4.2% increase Total revenues 4.8% increase Property level operating expenses 4.1% increase Net operating income (“NOI”) 5.2% increase Portfolio average occupancy 1.0% increase to 93.9% Portfolio average rental rate 3.7% increase to $1,007 NOI Margin 0.3% increase to 59.8% Same store portfolio for the three months ended March 31, 2017 and 2016 consists of 42 properties with 11,676 apartment units. Capital Expenditures For the three months ended March 31, 2017, our recurring capital expenditures for the total portfolio was $1.8 million, or $135 per unit. Selected Financial Information See Schedule I to this Release for selected financial information for IRT. Non-GAAP Financial Measures and Definitions IRT discloses the following non-GAAP financial measures in this release: funds from operations (“FFO”), CFFO, Adjusted EBITDA and NOI.A reconciliation of IRT’s reported net income (loss)to its FFO and CFFO is included as ScheduleII to this release. A reconciliation of IRT’s same store NOI to its reported net income (loss)is included as ScheduleIII to this release. A reconciliation of IRT’s Adjusted EBITDA, to net income (loss)is included as ScheduleIV to this release. See Schedule V to this release for management’s respective definitions and rationales for the usefulness of each of these non-GAAP financial measures and other definitions used in this release.
